SOMERYILLE, J.
The bill is for specific performance of the following written agreement: “ I, T. T. Gordon, do agree to sell Rufus Thompson forty acres of land, at three dollars per acre, and to give him three years to pay for it, without interest.” The vendee was placed in possession of a certain forty acres of land, which he describes in the bill, as the tract intended to be sold him. The agreement was dated February 23, 1880 j and the bill was filed in June, 1882. The offer is made by complainant to pay the purchase-money, “ when the samé shall be due,—the time of payment not having arrived at the commencement of suit.
The agreement, on its face, is manifestly void for uncertainty in the description of the land. But we need not decide that the parol evidence, showing that the vendee was placed in possession of the premises, was not sufficient to remove this ambiguity, by extrinsic identification of the subject-matter of sale. *456Chambers v. Ringstaff, 69 Ala. 140; Ellis v. Burden, 1 Ala. 458; Mead, v. Parker, 115 Mass. 413; s. c., 15 Amer. Rep. 110; Fry on Spec. Perf. § 166; Waterman Spec. Perf. § 236; Holmes v. Evans, 48 Miss. 247; s. c., 12 Amer. Rep. 372.
The chief point of defect is, that the bill is filed prematurely. The agreement does not contemplate a conveyance of the land, until the purchase-money was paid by the vendee. The complainant prays for specific performance, at a time when the vendor could .not have been compelled to receive the purchase-money, had it been tendered'; and he only offers to pay when the same “shall be due,” — which was not until about eight months after the bill was filed.
We need discuss none of the other grounds, upon which we think the decree of the chancellor dismissing the bill can be sustained.
The decree is affirmed.